Citation Nr: 1008527	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-13 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
left lower extremity.

2.  Entitlement to service connection for neuropathy of the 
right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran requested a videoconference hearing before the 
Board.  The requested hearing was conducted by the 
undersigned Acting Veterans Law Judge in April 2009.  A 
transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action is warranted before the issues before it may be 
considered.

The Veteran contends that he has bilateral low extremity 
neuropathy is related to exposure to Agent Orange during 
service.  The evidence of record, to include the Veteran's VA 
medical records, his VA-9 substantive appeal and his 
videoconference hearing testimony, demonstrate that the 
Veteran has been diagnosed with diabetes mellitus.  Treatment 
records from the VA medical center in Columbia, South 
Carolina (Columbia VAMC) include evidence of a diagnosis of 
and treatment for peripheral neuropathy secondary to 
diabetes.  

In April 2008, the Columbia RO issued a deferred rating 
decision stating that the Veteran claimed service connection 
for diabetes.  In May 2008, the Veteran was informed that a 
stay was imposed on his claim for diabetes due to herbicide 
exposure until the RO received necessary guidance from the 
Office of General Counsel regarding the outcome of Haas v. 
Nicholson, which discussed service in Vietnam and the 
presumption of herbicide exposure.  Haas v. Nicholson, 20 
Vet. App. 257 (2006).  Despite the fact that the issue in 
Haas v. Nicholson was decided in Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), and the fact that the Office of General 
Counsel advised that VA may proceed to adjudicate claims 
previously subject to the Haas stay, the RO has not 
adjudicated that the Veteran's claim for diabetes mellitus.  

The Board finds that the resolution of the Veteran's claim 
for diabetes mellitus could have an effect upon the Veteran's 
claim for service connection for peripheral neuropathy of the 
left and right lower extremities.  Thus, a Board 
determination on those claims is not warranted until 
development and adjudication is completed regarding on the 
Veteran's diabetes claim.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered).  Therefore, the Board 
may not decide the issues before it until the Veteran's 
diabetes mellitus claim is adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the Veteran's 
claims file and determine whether he is 
entitled to service connection for 
diabetes mellitus. Only if the Veteran 
perfects an appeal should this matter 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  
 
2.  Thereafter, the RO should arrange 
for any further development deemed 
necessary in the matter of entitlement 
to service connection for peripheral 
neuropathy of the left and right lower 
extremities, to include obtaining 
additional pertinent medical records or 
ordering a VA examination.

 
3.  The RO should then re-adjudicate 
the claims remaining on appeal.  If any 
remain denied, the RO should issue an 
appropriate Supplemental Statement of 
the Case and afford the Veteran and his 
representative the opportunity to 
respond. The case should then be 
returned to the Board, if in order, for 
further review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


